Citation Nr: 0805170	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-06 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Hone, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran at a 
private emergency room on April 29, 2005.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran's periods of service are not included in the 
record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Department of 
Veterans' Affairs (VA) Medical Center in Mountain Home, 
Tennessee.


FINDINGS OF FACT

1.  The veteran is not service-connected for any 
disabilities.

2.  The veteran received care at a private facility's 
emergency room on April 29, 2005 for cellulitis of the left 
lower extremity.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  VA care was feasibly available at the time the veteran 
received treatment at the private emergency room on April 29, 
2005.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on April 29, 2005 have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. 
§§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

After carefully reviewing the record, the Board concludes 
that the notice requirements of the VCAA have been satisfied 
with the respect of the issue on appeal.  Crucially, the RO 
informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated October 27, 2005.  
This letter advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by VA and any 
other Federal Agency, including VA facilities.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran).  

The Board also finds that reasonable efforts have been made 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO obtained the 
veteran's April 29, 2005, treatment records and two opinions 
from VA medical staff regarding the emergent nature of the 
private treatment provided.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons enumerated above finds that the development of the 
claim has been consistent with the provisions of the law.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.


II.  Laws and regulations, factual background and analysis

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by a private facility's 
emergency room on April 29, 2005.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 
38 U.S.C.A. § 1703(a).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).  

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on April 29, 2005, was obtained.  Thus, the 
pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized. 

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility. 
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick, supra.

After a careful review of the evidence, the Board has 
determined that the veteran does not meet any of the 
criteria.

The veteran is not service-connected for any disabilities; 
thus, he cannot be permanently and totally disabled by 
service-connected disorders.  Clearly, the medical care at 
issue cannot be related to a service-connected disability.  
Finally, such care cannot be said to be for a nonservice-
connected disability associated with and held to be 
aggravating a service-connected disability.  

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  
Because the veteran has not met the requirements of (a), the 
Board need not address (b) and (c). However, the Board notes 
that these criteria were not also met.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (the Board has the fundamental authority 
to decide a claim in the alternative).

The medical evidence does not show that the veteran's left 
leg pain, although arguably of an emergent nature, was 
hazardous to his life and health.  Tests conducted at the 
private facility indicated that the veteran was not suffering 
from deep venous thrombosis, or any other disorder that was 
hazardous to his health.

In addition, a VA facility was feasibly available.   The 
nearby VA facility had an emergency room that was readily 
available.  Moreover, the VA hospital was called and the 
veteran was advised by the VA facility to report there.  He 
was subsequently discharged and drove himself to the VA 
emergency room.  

Accordingly, the criteria for reimbursement under 38 U.S.C.A. 
§ 1728 are not met.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the instant case, there is no indication that a layperson 
would have reasonably expected any delay in treatment would 
have been hazardous to his life or health.  He had reported 
to the emergency room complaining of pain in the lower left 
leg; he noted that he had the same type of cellulitis in the 
leg two years before.  Significantly, VA medical personnel 
had certified in May and September 2005 that a prudent 
layperson would not believe that emergency treatment was 
required. 

The veteran had stated he had been unaware that the VA 
emergency room was open around the clock.  Despite this 
assertion, appropriate VA facilities were feasibly available.  
In fact, personnel at the private facility spoke to VA 
personnel, who directed that the patient proceed to the VA 
emergency room.  Copies of his emergency room treatment 
records and his laboratory reports were given to him and he 
subsequently drove himself to the VA emergency room.   
Finally, in May and September 2005, medical reviews found 
that VA facilities were available.  

Therefore, the requirements that the condition be of such a 
nature that a prudent layperson would have reasonably 
expected that a delay in seeking immediate medical attention 
would have been hazardous to life or health, and that a VA or 
other Federal facility was not feasibly available, have not 
been met in this case.  

In summary, for the reasons expressed above, the Board finds 
that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the veteran received on April 29, 2005 under the 
provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The appeal 
must regretfully be denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran on April 
29, 2005 is denied.



____________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


